Citation Nr: 1013571	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  The Veteran contends that he has PTSD and that 
it was caused by his active service.  He has also been 
diagnosed with depression.  The Veteran did not seek 
treatment for any psychiatric condition during service.

In Clemons, the Court held that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran is diagnosed as 
having PTSD, he also has diagnosis of depression.  The 
Veteran reports a history of nightmares and was diagnosed 
with PTSD in October 2005.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
a disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has current diagnoses of PTSD and 
depression.  These diagnoses have been made, in part, based 
on the Veteran's account of events and experiences during his 
active service.  This tends to indicate that the conditions, 
or some of the conditions, may be related to his active 
service.  As such the issue must be remanded for an 
examination to establish the nature, onset, and severity of 
any psychiatric conditions found to be present.

Additionally, the RO has not attempted to verify the 
Veteran's PTSD stressors.  The Veteran submitted statements 
describing his stressors in detail in September 2005, June 
2008, and August 2007.  On remand, attempts must be made to 
verify the Veteran's claimed stressors.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Based on information in the Veteran's 
statements (see, for example, his stressor 
statement dated in September 2005) and in 
the materials in the claims file, the AMC 
should ask the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate his in-service stressors.  The 
JSRRC's response should be included in the 
claims folder.  If the JSRRC is not asked 
for stressor verification, the reason(s) 
for not asking for stressor verification 
(e.g., insufficient information for 
stressor verification) should be 
documented in the Veteran's claims folder. 

2.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, 
extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
All indicated tests and studies should be 
performed and the examiner should address 
the Veteran's description of the onset of 
his symptoms.  The examiner should opine 
as to whether it is at least as likely as 
not that any psychiatric disorder found is 
related to or had its onset during 
service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state 
which verified stressor(s) were found 
sufficient to support this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
3.  After completion of the foregoing, the 
RO should again review this claim.  If any 
determination remains adverse, the Veteran 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


